NO. 07-01-0219-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                  OCTOBER 2, 2001

                         ______________________________


                         SOTERO BENAVIDES, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 106TH DISTRICT COURT OF LYNN COUNTY;

              NO. 95-2274; HONORABLE GEORGE HANSARD, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                           ON ABATEMENT AND REMAND


      Appellant Sotero Benavides has appealed a judgment revoking his community

supervision and sentencing him to confinement for two years in the Institutional Division

of the Department of Criminal Justice. To date, we have received neither a clerk’s record

nor a reporter’s record in this matter. We have been notified by the court reporter that
there has been no written designation of the record, and appellant has not paid or made

arrangements to pay for the record. The attorney who represented appellant at trial has

also executed an affidavit stating that, although he filed the notice of appeal, he was not

hired by appellant to represent him on appeal and has not been appointed by the court to

represent appellant.    He assumed another attorney had been appointed and was

prosecuting the appeal. This sequence of events requires us to abate this matter for a

hearing. See Tex. R. App. P. 35.3(c). Accordingly, this appeal is abated, and the cause

is remanded to the 106th District Court of Lynn County.


      Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine:


       1. Whether appellant has abandoned his appeal.

       2. Whether appellant is presently represented by an attorney, and, if so,
       whether he will diligently pursue the appeal and what steps, if any, should
       be taken to ensure that diligence.

       3. If it is determined that appellant is not presently represented by an
       attorney, whether appellant is presently indigent, and if so, whether counsel
       should be appointed to represent him.

       4. If it is determined that an attorney should be appointed, the name,
       address, and State Bar of Texas identification number of the attorney
       appointed.

       5. If appellant is not presently represented by an attorney and is not
       indigent, what steps need to be taken to ensure appellant will promptly
       obtain the services of another attorney to pursue the appeal.




                                            2
      6. If any other orders are necessary to ensure the provision of an appellate
      record and the completion of the record for appellate review as well as the
      proper and timely pursuit of appellant’s appeal.

      In support of its determinations, the trial court will prepare and file written findings

of fact and conclusions of law and cause them to be included in a supplemental clerk’s

record. The hearing proceedings shall be transcribed and included in a supplemental

reporter’s record. The supplemental clerk’s and reporter’s records shall be submitted to

the clerk of this court no later than November 2, 2001.


      It is so ordered.


                                                  Per Curiam


Do not publish.




                                             3